UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 99-1739



In Re: MICHAEL D. WILKINS,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CA-97-899)


Submitted:   July 22, 1999                 Decided:    July 28, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael D. Wilkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael D. Wilkins filed this petition for a writ of mandamus

seeking to have this court direct the district court to act on a

motion for judgment by default filed in the district court in April

1999.   The district court has recently acted on this motion.

Accordingly, although we grant leave to proceed in forma pauperis,

we deny this mandamus petition as moot.   We also deny Wilkins’ mo-

tion for summary judgment.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                 2